Citation Nr: 0019653	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-34 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to a compensable evaluation for residuals of 
right thumb fracture.

4.  Entitlement to a compensable evaluation for maxillary 
sinusitis.

5.  Entitlement to an increased evaluation for ganglion cyst 
of the right wrist, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1992 to 
January 1996.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been submitted showing 
a current disability of the right knee or low back.

2.  There are no current residual manifestations of the 
appellant's right thumb fracture.

3.  The appellant's service-connected sinusitis is currently 
manifested by complaints of allergies, nasal discharge 
(occasionally bloody), sneezing, and weekly headaches, which 
he treats with Tylenol and sinus tablets, with x-ray findings 
for minimal mucoperiosteal thickening.

4.  The appellant's service-connected ganglion cyst of the 
right wrist is currently manifested by complaints of pain in 
the right hand that worsened upon extending the right wrist; 
he is currently rated at the maximum schedular level for 
ganglion cyst of the right wrist.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a right 
knee disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  A well grounded claim for service connection for a low 
back disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

3.  The schedular criteria for a compensable rating for 
residuals of a right thumb fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5224 (1999).

4.  The schedular criteria for a compensable rating for 
maxillary sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 6513 (1999).

5.  The schedular criteria for a rating in excess of 10 
percent for ganglion cyst of the right wrist are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5215 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The appellant seeks service connection for a right knee and 
low back disability.  Service connection may be granted, when 
the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in chronic disability 
was incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a current disability of either the right 
knee or low back.  On recent VA joint examination in April 
1997, only congenital bilateral genu varus deformity was 
shown.  Congenital or developmental disorders are not 
considered diseases or injuries within the meaning of the 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).  Also, 
on VA spine examination in April 1997, no abnormal lumbar 
spine pathology was shown.  X-rays of the knees and spine 
were normal.  Although the appellant was seen for right knee 
complaints in October 1992 for a contusion of the right knee 
and back pain complaints related to lifting weights in August 
1995, no sequelae of these injuries is shown in service and 
current examinations are negative for a diagnosis of a 
current disability of the right knee or low back.  The 
appellant submitted private treatment records to support his 
claim.  However, these records are mostly illegible and, 
where decipherable, make reference only to complaints of knee 
pain; also a private x-ray study of the right knee dated 
October 1998 was negative for abnormal pathology.

In view of the above, the Board finds that the claims for 
service connection for right knee and low back disability are 
not well grounded.  We note that, even if the private 
treatment notes of record diagnosed a disability of the right 
knee or low back, they would also have to show a nexus to the 
appellant's period of service in order to well ground the 
claims.

The Board has considered the appellant's sworn testimony.  
However, as a lay person, the appellant is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992); Moray v. Brown, 5 Vet.App. 211 (1993).  Moreover, lay 
assertions of medical causation or medical diagnosis cannot 
constitute evidence to render a claim well grounded.  Lathan 
v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. Brown, 5 
Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its October 1997 
statement of the case and September 1999 supplemental 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claims for service 
connection.

II.  Claims for Increase

The appellant contends that the evaluations assigned his 
service-connected residuals of a right thumb fracture, 
sinusitis, and ganglion cyst of the right wrist do not 
reflect adequately the severity of his symptomatology.  He 
asserts that the evaluations should be increased.  A claim 
for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the appellant 
has claimed that his disabilities are more severe, his claims 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Because the appellant has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

A.  Right Thumb Fracture

The appellant injured his right thumb in March 1994 while 
playing basketball in service, and was diagnosed with a 
fracture of the distal tip of the right thumb.  By a rating 
decision dated August 1997, VARO awarded service connection 
for residuals of right thumb fracture at the zero percent 
disability level under 38 C.F.R. § 4.71a, diagnostic code 
5227.  Diagnostic code 5227 provides a zero percent rating 
for ankylosis of a finger other than the thumb, index finger, 
and middle finger.  In this case, the service-connected 
injury involves the thumb.  Therefore, diagnostic code 5227 
is inappropriate for rating purposes.  The appellant's 
disability is more appropriately rated under diagnostic code 
5224, favorable ankylosis of the major or minor thumb, which 
provides a 20 percent rating for unfavorable ankylosis and a 
10 percent rating for favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5224 and 5227 (1999).  However, in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

In this case, there are no abnormal objective medical 
findings.  We note that, on VA hand examination in April 
1997, there was normal muscle strength and range of motion 
without pain.  There was no muscle atrophy, tenderness, or 
deformity.  An x-ray study of the right thumb was normal.  
The diagnosis was "[n]egative right thumb musculoskeletal 
examination."  The appellant denied right thumb pain.  The 
appellant's testified at personal hearing in March 1998 that 
he received no treatment for his thumb from his private 
physician, but that he had recommended anti-inflammatory 
drugs for pain.

In the absence of objective findings of any thumb 
abnormalities or complaints, the Board has no basis upon 
which to grant a compensable evaluation.  The Board has also 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999).  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
However, the appellant had no complaints or findings for pain 
or functional on VA examination in April 1997, and there is 
no evidence of arthritis in the record.  Accordingly, the 
Board does not believe that a compensable evaluation under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is 
warranted.

Ultimately, the preponderance of the evidence is against a 
compensable rating for residuals of right thumb fracture.  
For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

B.  Sinusitis

The appellant was diagnosed with sinusitis in service and 
VARO awarded service connection for maxillary sinusitis in an 
August 1997 rating decision, at the zero percent disability 
level, under 38 C.F.R. § 4.97, diagnostic code 6513-6514.  We 
note that this rating decision, as well as, the date of the 
appellant's claim, January 1997, was subsequent to regulatory 
changes to the rating schedule effecting respiratory diseases 
that became effective in October 1996.  Therefore, evaluation 
of sinusitis under the old regulatory provisions is not 
warranted.  cf. Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991) (where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial process is concluded, the version most favorable to 
the claimant should apply).  

Under diagnostic code 6513, a noncompensable rating is 
assigned when there is chronic maxillary sinusitis detected 
by x-ray only; a 10 percent rating is assigned when there are 
one or two incapacitating episodes of sinusitis per year, 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting; a 30 percent rating is 
granted when there are three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97 (1999).

A review of the recent medical evidence of record reflects 
that, on VA nose and sinus examination in March 1997, the 
appellant reported allergies, nasal discharge, which was 
bloody at times, sneezing, and headaches.  Sinus examination 
was unremarkable and clinical findings were normal.  An x-ray 
study of the sinuses revealed minimal mucoperiosteal 
thickening.  To the extent legible, the private treatment 
records dated June 1997 to August 1999 are negative for 
complaints or treatment relative to sinusitis.

In March 1998, a personal hearing was conducted.  The 
appellant testified that he had productive nasal discharge, 
difficulty breathing, and headaches on a weekly basis.  On VA 
nose and sinus examination in March 1998, the appellant 
complained of the sensation of a head full of water, 
headaches, and nasal obstruction with discharge.  
Objectively, there was no purulent discharge, crusting or 
tenderness.  The appellant reported that he treated his 
symptoms with Tylenol and sinus tablets.  The examiner 
indicated that there were no periods of incapacitation.  
Physical examination of the nose was normal.  The diagnosis 
was chronic maxillary sinusitis.  An x-ray study revealed 
minimal maxillary antra sinusitis changes.

Having the reviewed the objective medical findings of record 
along with the appellant's statements and sworn testimony, 
the Board finds that the evidence of record does not 
demonstrate 1 or 2 incapacitating episodes of sinusitis per 
year, requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; 3 to 6 non-incapacitating episodes 
of sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  Accordingly, the criteria 
for a compensable rating are not met and the claim must be 
denied.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

C.  Ganglion Cyst of the Right Wrist

The appellant was diagnosed with ganglion cyst of the right 
wrist in service and VARO awarded service connection for this 
condition in an August 1997 rating decision, at the 10 
percent disability level, under 38 C.F.R. § 4.71a, diagnostic 
code 5020-5215.  VA hand and joint examinations in April 1997 
were negative for functional impairment of the right wrist 
due to ganglion cyst although the appellant complained of 
pain in the right hand that worsened upon extending the right 
wrist.  Objectively, the cyst measured 3/4 of an inch and was 
described as movable and tender.  However, it caused no 
restriction of wrist motion, pain on motion, or impairment of 
grip strength.

Under diagnostic code 5020 of the rating schedule, synovitis 
is rated based on limitation of motion of the wrist and 
authorizes a disability rating based on limitation of motion 
of the parts affected, as degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5020 (1999).  Degenerative 
arthritis, diagnostic code 5003, is also rated based on 
limitation of motion of the part affected.  38 C.F.R. 
§ 4.71a, DC 5003 (1999).  When limitation of the part 
affected is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assignable where 
there is x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, or a 20 percent 
rating is assignable where such involvement includes 
occasional incapacitating exacerbations.  Id.

Under diagnostic code 5215, limitation of motion of the 
wrist, a maximum 10 percent disability rating is provided for 
limitation of wrist motion resembling dorsiflexion of less 
than 15 degrees or palmar flexion limited in line with 
forearm. 38 C.F.R. § 4.71a, DC 5215 (1999).  In this case, 
the appellant is rated at the maximum schedular level under 
diagnostic code 5215, 10 percent, and he is not entitled to a 
higher rating under that code.  Furthermore, after review of 
the rating schedule, the Board finds no other diagnostic code 
that authorizes a disability rating in excess of 10 percent 
for the appellant's right wrist disorder.  While diagnostic 
5214 allows for a higher disability evaluation, it pertains 
to ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (1999).  The appellant does not claim nor does the 
medical evidence of record show the presence of ankylosis.  
Similarly, while diagnostic code 5003 authorizes a 20 percent 
rating when 2 or more joints are affected, the appellant's 
disability only involves 1 major joint, his right wrist.  38 
C.F.R. § 4.71a, diagnostic code 5003 (1999).  As such, a 
higher rating is not warranted under this diagnostic code.

After careful review of the entire record, the Board finds 
that the criteria for a rating in excess of 10 percent for 
the appellant's ganglion cyst of the right wrist are not met.  
As the appellant is rated at the maximum schedular level for 
this disability, consideration of the regulatory provisions 
pertaining to functional loss is not warranted.  Cf. 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).

D.  Consideration of Fenderson and 38 C.F.R. § 3.321(b)

As indicated above, this appeals arises from the assignment 
of the initial ratings following the initial awards of 
service connection.  The Board has considered whether staged 
evaluations should be assigned.  However, as the disabilities 
have not significantly changed since the claims were 
initiated and service-connected was granted, the Board finds 
no basis for staged ratings.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected residuals of right thumb 
fracture, sinusitis, or ganglion cyst of the right wrist has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that any of his disorders has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for right knee disability and 

Service connection for low back disability is denied.

An increased rating for residuals of right thumb fracture is 
denied.

An increased rating for sinusitis is denied.

An increased rating for ganglion cyst of the right wrist is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

